Name: Commission Delegated Regulation (EU) 2016/1649 of 8 July 2016 supplementing Regulation (EU) No 1316/2013 of the European Parliament and of the Council establishing the Connecting Europe Facility (Text with EEA relevance)
 Type: Delegated Regulation
 Subject Matter: European construction;  transport policy;  EU finance;  organisation of transport
 Date Published: nan

 15.9.2016 EN Official Journal of the European Union L 247/1 COMMISSION DELEGATED REGULATION (EU) 2016/1649 of 8 July 2016 supplementing Regulation (EU) No 1316/2013 of the European Parliament and of the Council establishing the Connecting Europe Facility (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1316/2013 of the European Parliament and of the Council of 11 December 2013 establishing the Connecting Europe Facility, amending Regulation (EU) No 913/2010 and repealing Regulations (EC) No 680/2007 and (EC) No 67/2010 (1), and in particular Article 21 thereof, Whereas: (1) On 7 January 2014 the Commission adopted Delegated Regulation (EU) No 275/2014 (2) establishing transport funding priorities for the purpose of the multiannual and annual work programmes. (2) By its judgement of 17 March 2016 in Case C-286/14 European Parliament v Commission the Court of Justice of the European Union annulled Delegated Regulation (EU) No 275/2014 and ordered that the effects of that Regulation be maintained until the entry into force, within a reasonable period, which may not exceed six months from the date of delivery of the judgment, of a new act intended to replace it. (3) According to Article 21(3) of Regulation (EU) No 1316/2013, the transport funding priorities should take into account the eligible actions contributing to projects of common interest in accordance with Regulation (EU) No 1315/2013 of the European Parliament and of the Council (3) listed under Article 7(2) of Regulation (EU) No 1316/2013. (4) The eligible actions listed in Article 7(2) of Regulation (EU) No 1316/2013 are further detailed in Articles 10 and 11 of that Regulation providing the maximum applicable funding rates for those actions. It is therefore appropriate to refer to the actions as listed in those Articles in order to detail the transport funding priorities. (5) Projects of common interest as listed in Part I of Annex I to Regulation (EU) No 1316/2013 are eligible to the multiannual work programmes referred to in Article 17(3) of that Regulation. Projects not listed in Part I of Annex I but eligible as per Article 7(2) of that Regulation are eligible to the annual work programmes. (6) Pursuant to Article 4(2) of Regulation (EU) No 1316/2013 laying down the specific transport sectoral objectives, and considering that Article 21(3) of that Regulation empowers the Commission to adopt delegated acts in accordance with its Article 26 detailing, for the transport sector, the funding priorities to be reflected in the work programmes, this Delegated Regulation sets out such priorities to be reflected in multi-annual or annual work programmes in accordance with Article 17(3) of the said Regulation. (7) Considering that financial instruments are to receive Union contribution under the annual work programmes, it is appropriate to include hereby a corresponding priority. (8) Programmes support actions listed in Article 5(2)(b) of Regulation (EU) No 1316/2013, consisting of technical and administrative assistance expenses incurred by the Commission for the management of the Connecting Europe Facility and capped at 1 % of the financial envelope, will not be covered by the work programmes. However the programme support actions contributing to projects of common interest as provided for in Article 7(2) and referred to in Article 5(2)(a) of Regulation (EU) No 1316/2013 will be covered by the work programmes and are included hereby with a corresponding priority. (9) All resources referred in Article 5(1)(a) of Regulation (EU) No 1316/2013, including the resources transferred from the Cohesion Fund will be covered under the same work programmes. According to Article 11 of that Regulation, the resources transferred from the Cohesion Fund will be subject to specific calls for proposals. (10) In order to allow for the timely adoption of the implementing acts provided for in Article 17(3) of Regulation (EU) No 1316/2013 to ensure legal continuity of the Connecting Europe Facility  Transport sector  programme, this Regulation should enter into force on the day following that of its publication in the Official Journal of the European Union, HAS ADOPTED THIS REGULATION: Article 1 This Regulation establishes the funding priorities to be reflected in the multiannual and annual work programmes referred to in Article 17 of Regulation (EU) No 1316/2013 for the duration of the Connecting Europe Facility for eligible actions under Article 7(2) of that Regulation, as set out in the Annex. Article 2 This Regulation shall enter into force on the first day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 July 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 348, 20.12.2013, p. 129. (2) Commission Delegated Regulation (EU) No 275/2014 of 7 January 2014 amending Annex I to Regulation (EU) No 1316/2013 of the European Parliament and of the Council establishing the Connecting Europe Facility (OJ L 80, 19.3.2014, p. 1). (3) Regulation (EU) No 1315/2013 of the European Parliament and of the Council of 11 December 2013 on Union guidelines for the development of the trans-European transport network and repealing Decision No 661/2010/EU (OJ L 348, 20.12.2013, p. 1). ANNEX TRANSPORT FUNDING PRIORITIES FOR THE PURPOSE OF THE MULTIANNUAL AND ANNUAL WORK PROGRAMMES 1. Funding priorities for the multiannual work programmes 1.1. Funding priorities for the objective of bridging missing links, removing bottlenecks, enhancing rail interoperability, and, in particular, improving cross-border sections: (i) pre-identified projects on the Corridors of the Core Network (railways, inland waterways, roads, maritime and inland ports). (ii) pre-identified projects on the other sections of the Core Network (railways, inland waterways, roads, maritime and inland ports). (iii) rail interoperability. (iv) deployment of ERTMS. 1.2. Funding priorities for the objective of ensuring sustainable and efficient transport systems in the long run, with a view to preparing for expected future transport flows, as well as enabling all modes of transport to be decarbonised through transition to innovative low-carbon and energy-efficient transport technologies, while optimising safety: (i) deployment of new technologies and innovation in all transport modes, with a focus on decarbonisation, safety and innovative technologies for the promotion of sustainability, operation, management, accessibility, multimodality and efficiency of the network; (ii) safe and secure infrastructure, including safe and secure parking on the road Core Network. 1.3. Funding priorities for the objective of optimising the integration and interconnection of transport modes and enhancing the interoperability of transport services, while ensuring the accessibility of transport infrastructures: (i) single European sky  SESAR; (ii) river information services; (iii) intelligent transport services for road; (iv) vessel traffic monitoring and information systems; (v) motorways of the sea; (vi) actions implementing transport infrastructure in nodes of the Core Network, including urban nodes; (vii) connections to and development of multimodal logistics platforms. 1.4. Programme support actions 2. Funding priorities for the annual work programmes 2.1. Funding priorities for the objective of removing bottlenecks, enhancing rail interoperability, bridging missing links and, in particular, improving cross-border sections: (i) railways, inland waterways and roads projects on the Core Network including connections to inland and maritime ports and airports, as well as development of ports; (ii) projects on the Comprehensive Network (railways, inland waterways, roads, maritime and inland ports); (iii) projects to connect the trans-European transport network with infrastructure networks of the neighbouring countries, in particular related to cross-border sections (railways, inland waterways, roads, maritime and inland ports). 2.2. Funding priorities for the objective of ensuring sustainable and efficient transport systems in the long run, with a view to preparing for expected future transport flows, as well as enabling all modes of transport to be decarbonised through transition to innovative low-carbon and energy-efficient transport technologies, while optimising safety: (i) Deployment of new technologies and innovation, other than those covered by the multiannual work programme; (ii) freight transport services; (iii) actions to reduce rail freight noise, including by retrofitting of existing rolling stock. 2.3. Funding priorities for the objective of optimising the integration and interconnection of transport modes and enhancing the interoperability of transport services, while ensuring the accessibility of transport infrastructures: (i) telematic applications systems other than those covered by the multiannual work programme; (ii) actions for better accessibility to transport infrastructure for disabled persons; (iii) actions implementing transport infrastructure in nodes of the Core Network, including urban nodes; (iv) connections to and development of multimodal logistics platforms. 2.4. CEF financial instruments: (i) contribution to the financial instruments, as defined in Article 14 and Part III of the CEF annex; (ii) programme support actions for innovative financial instruments.